Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 12/17/2021, are accepted and do not introduce new matter. 
Claims 1, 3, 5-6 and 8-16 are pending; claims 2, 4, 7 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al (U.S. 2011/0203813) in view of Lin et al (U.S. 2012/0125197).
Regarding claim 1, Fenton teaches a method of producing a hybrid blend of mist and inert gas for fire suppression (par 0122) comprising steps of: 
a. providing a flow of a mist comprising water (par 0122 discloses providing a mist of water; as further disclosed in Par 0197-0199, water is forced through a small outlet 1084 making it into thin flow, i.e. mist, before it is mixed with an inert gas);  
b. providing a flow of inert gas (par 0122 discloses gas source 150 being nitrogen); 
c. the flow of inert gas entraining the mist to form the hybrid blend (as seen in Fig 1, gas source 150 and water source 140 are combined at atomizer 130 to form a hybrid blend); and 
d. discharging the hybrid blend to a fire source (130 sprays the blend onto fire 110, see Fig 1);
providing a variable ratio of mist to inert gas determined by controlling a proportion of mass of the swirling flow of inert gas at the exit and by controlling a proportion of the flow of 
said mist comprises water droplets uniformly less than 20-micron diameter (par 0127 discloses the water mist being 1-10 microns in diameter).
However, Fenton does not teach the method wherein a step of the flow of inert gas entraining the water mist to form the hybrid blend includes creating a swirling flow of the inert gas by a tangential inlet to an injector body, by fixed vanes, by baffles, or by other swirling flow generating means; and wherein said flow of inert gas entraining said water mist to form the hybrid blend forms a homogenous hybrid blend consisting of water mist and inert gas;
Lin teaches an injector body (shown below) wherein a flow of gas entrains a mist to form the hybrid blend (as seen in Figs 2A-2C) and creates a swirling flow of the gas by a tangential inlet to an injector body (as seen in Fig 2C, the gas inlets are tangentially arranged around the flow of mist) by swirling flow generating means (the structure seen in Fig 2C is considered a swirling flow generating means); and wherein said flow of gas entraining said mist to form the hybrid blend forms a homogenous hybrid blend (as seen in Fig 2A, the resulting blend of mist and gas 130 forms a mixture in which the composition is uniform throughout the mixture, i.e. a homogenous blend. Examiner notes that this fits the common known definition of a “homogenous mixture/blend”).  
Fenton and Lin are analogous arts as they both pertain to gas and liquid mixer devices. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton to incorporate the teachings of Lin to provide a central flow of mist and tangential flows of gas in order to 
Note: All references in parenthesis made hereafter are referencing Fenton, unless otherwise stated.  
Regarding claim 3, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 2 in which said inert gas includes any selection of an inert gas blend, a clean gas, or nitrogen (gas is nitrogen, par 0122).
Regarding claim 5, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 4 in which the step of providing a flow of mist comprising water includes preparing the mist from a source using a selection of a high-frequency water submerged fixed-bed ultrasonic atomizer, a fixed bed ultrasonic mist surface atomizer, a microfluidic atomizer (as disclosed in par 0127, the atomizer generates droplets of 1-10 microns, therefore it is a microfluidic atomizer), a pressure ultrasonic atomizer, or a pressure atomizer nozzle.
Regarding claim 6, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1, in which said method uses an injector device having an injector body (Lin injector body, shown below) with a tangential inlet (inlet defined by downstream portion of 144 or 142, which are tangential, as seen in Fig 2C of Lin), a central 
a. said step of providing the flow of mist comprising water includes said flow being through the central tube of injector device (central tube 112 is used for mist 114, as seen in Fig 2A of Lin); 
b. said step of providing the flow of inert gas includes said flow entering the injector body through the tangential inlet creating a swirling flow of inert gas (as seen in Fig 2C of Lin, the stream enters through the tangential channels and produces a swirling flow; as disclosed in par 0027 the stream is comprised of a gas); and 
c. said step of said swirling flow of inert gas entraining the water mist to form the hybrid blend occurs downstream of the tangential inlet near the exit of the injector device by the swirling flow of inert gas surrounding the flow of mist (as seen in Figs 2A-2C of Lin, the mist and gas form a blend 130 near the exit of the injector via a swirling of the gas, as claimed).
Regarding claim 8, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 6, in which the said step of said swirling flow of inert gas entrains the mist to form the hybrid blend includes: 
a. providing the mist outlet with an inverted cone (120 of Lin) causing the flow of mist to move annularly controlled by the geometry of taper of the cone (as seen in Fig 2 of Lin); and 
b. providing an outer annular region (shown below) about the exit where the swirling flow of inert gas entrains the mist through an annular slit (slit defined in between the 
Regarding claim 9, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 8 in which said step of providing the outer annular region about the exit includes providing a ring (shown below) with an inwardly angled slant (shown below) determined to control velocity of the swirling flow of inert gas, whereby the ring with the inwardly angled slant controls entrainment of the mist through the annular slit (the ring creates an area of reduced cross-section that changes the velocity of the flow as it passes; furthermore, Lin teaches all the claimed structure, therefore it is deemed capable of controlling the entrainment of the mist, as claimed).
Regarding claim 10, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 9 in which said step of providing the ring with an inward and outward movement in relation to the cone to vary annular slit at the exit and control the velocity of the swirling flow of inert gas (as disclosed in paragraph 0035 of Lin, the cone 120 is configurable with respect to the ring; therefore the ring moves in or out with respect to the cone depending on the desired configuration).
Regarding claim 11, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 9 in which: 
a. the step of providing the ring with the inwardly angled slant determined to control velocity of the swirling flow of inert gas includes providing said swirling flow of inert gas at a high-speed between 35 and 75 miles per hour (as disclosed in par 0039 of Lin, the gas is at a velocity of 30-90 ft/s, which is 20-61 mph; thus meeting claim language; as 
b. the step of discharging the hybrid blend to the fire source includes generating an expanding flow of the hybrid blend simultaneously cooling the fire source by mist and inerting the fire source by an inert gas to extinguish the fire source (as disclosed in paragraphs 0016, 0122 and 0147 of Fenton, the blend cools the fire, plus as an inerting agent that further diminishes the chances of prolonged fires).
Regarding claim 12, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 6 in which the step of said method using the injector device having the injector body with the tangential inlet includes at least two tangential inlets (142’ and 144’, as seen in Fig 2C of Lin) with each on opposing sides of the injector device, whereby the swirling flow of inert gas includes said flow entering the injector body through the tangential inlets (as seen in Figs 2A-2C of Lin).
Regarding claim 13, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 11 in which the step of discharging the hybrid blend to the fire source includes deploying the hybrid blend into the fire source at a velocity of 40 miles per hour or greater to fill a protected volume and accomplish an extinction concentration of the hybrid blend (as disclosed in par 0039 of Lin, the gas is sent at a velocity of that can reach 90 ft/s, which is 61 mph; thus the blend has a velocity of at least 40 mph as it 
 Regarding claim 14, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 13 in which the step of deploying the hybrid blend into the fire source at the velocity of 40 miles per hour or greater to fill the protected volume and accomplish the extinction concentration of the hybrid blend includes an additional step of maintaining an oxygen level in the protected volume of greater than 12.5% (V) (as disclosed in paragraph 0182 of Fenton, oxygen concentration in the protected volume was above 15% V at the time of firefighting).
Regarding claim 15, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1 in which the step of discharging the hybrid blend to the fire source includes: 
a. controlling a discharge direction determined by a fire detection sensor or preselected application (as explained in paragraph 0125 and 0139 of Fenton, there are a plurality of detectors 160 that determine where a fire is located and depending on location, the discharge is send to that particular direction, as seen in Fig 1 and 5); 
b. controlling a discharge velocity of the hybrid blend according to a preselected application (paragraphs 0205 and 0212 of Fenton disclose controlling the blend by varying the velocity of each of the fluids); and 

Regarding claim 16, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 15 in which the step of discharging the hybrid blend to the fire source includes forming a converging and diverging flow the hybrid blend (as disclosed in paragraph 0195, a fluid passage creates a convergent-divergent flowpath that is part of the flow path that expels the blend).
Annotated figures:

    PNG
    media_image1.png
    1000
    721
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fenton does not teach a homogenous blend, and that instead they teach a blend that is homogenously distributed throughout a space. Regardless of whether or not Fenton reads on claim language, Examiner has now taken a different approach to the 
Examiner asserts that all claims are properly rejected in view of the current grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunster et al (U.S. 2005/0173131) teaches a fire suppression system in which an inert gas (stored in tanks 14) mixes with a mist of water (water mist is created by nozzle 13, which sprays mist into mixing chamber 6 in order to mix both fluids). Examiner notes that Dunster could be used as a primary reference, in view of Lin, in order to reject the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752